Case 1:19-cv-01681-CFC-SRF Document17 Filed 12/11/19 Page 1 of 20 PagelD #: 1464

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

THE TRUSTEES OF COLUMBIA
UNIVERSITY IN THE CITY OF NEW
YORK and QIAGEN SCIENCES, LLC,

Plaintiffs,
C.A. No. 19-1681-CFC

Vv.

ILLUMINA, INC.,

Neer Nee! Num See Nie nee Nee” Mme nee Nee” ee”

Defendant.

proresen/SCHEDULIN G ORDER
This / i day of Dec en $er ,20__, the Court having conducted an initial Rule

16(b) scheduling conference pursuant to Local Rule 16.1(b), and the parties having determined
after discussion that the matter cannot be resolved at this juncture by settlement, voluntary
mediation, or binding arbitration:

IT IS ORDERED that:

1. Relevant Deadlines and Dates. All relevant deadlines and dates established by this
Order are set forth in the chart attached as Exhibit A.

2. Initial Disclosures. The parties shall make their initial disclosures required by
Federal Rule of Civil Procedure 26(a)(1) and the disclosures required under paragraph 3 of the
District of Delaware Default Standard for Discovery, Including Discovery of Electronically Stored
Information (“Delaware Default Standard”) on January 6, 2020.

3. Disclosure of Asserted Claims and Infringement Contentions. Plaintiffs shall
serve on Defendant a “Disclosure of Asserted Claims and Infringement Contentions” no later
than January 17, 2020. The “Disclosure of Asserted Claims and Infringement Contentions”

shall contain the following information:
Case 1:19-cv-01681-CFC-SRF Document 17 Filed 12/11/19 Page 2 of 20 PagelD #: 1465

(a) Each claim of each asserted patent that is allegedly infringed by
Defendant, including for each claim the applicable statutory subsections of 35 U.S.C.
§271 asserted;

(b) Separately for each asserted claim, each accused apparatus, product,
device, process, method, act, or other instrumentality (“Accused Instrumentality”) of
Defendant of which Plaintiffs are aware. This identification shall be as specific as
possible. Each product, device, and apparatus shall be identified by name or model
number, if known. Each method or process shall be identified by name, if known, or by
any product, device, or apparatus which, when used, allegedly results in the practice of
the claimed method or process;

(c) A chart identifying specifically where and how each limitation of each
asserted claim is found within each Accused Instrumentality, including for each
limitation that Plaintiffs contend is governed by 35 U.S.C. § 112(f), the identity of the
structure(s), act(s), or material(s) in the Accused Instrumentality that performs the
claimed function;

(d) For each claim alleged to have been indirectly infringed, an identification
of any direct infringement and a description of the acts of the alleged indirect infringer
that contribute to or are inducing that direct infringement. Insofar as alleged direct
infringement is based on joint acts of multiple parties, the role of Defendant in the direct
infringement must be described;

(e) Whether each limitation of each asserted claim is alleged to be present

literally or under the doctrine of equivalents in the Accused Instrumentality;
Case 1:19-cv-01681-CFC-SRF Document17 Filed 12/11/19 Page 3 of 20 PagelD #: 1466

(f) For any patent that claims priority to an earlier application, the priority
date to which each asserted claim is alleged to be entitled;

(g) If Plaintiffs wish to preserve the right to rely, for any purpose, on the
assertion that their own or their licensee’s apparatus, product, device, process, method,
act, or other instrumentality practices the claimed invention, Plaintiffs shall identify,
separately for each asserted claim, each such apparatus, product, device, process, method,
act, or other instrumentality that incorporates or reflects that particular claim;

(h) — The timing of the point of first infringement, the start of claimed damages,
and the end of claimed damages; and

(i) If Plaintiffs allege willful infringement, the basis for such allegation.

4, Document Production Accompanying Disclosure of Asserted Claims and
Infringement Contentions. With the “Disclosure of Asserted Claims and Infringement
Contentions,” Plaintiffs shall produce to Defendant or make available for inspection and
copying:

(a) Documents (e.g., contracts, purchase orders, invoices, advertisements,
marketing materials, offer letters, beta site testing agreements, and third party or joint
development agreements) sufficient to evidence each discussion with, disclosure to, or
other manner of providing to a third party, or sale of or offer to sell, or any public use of,
the claimed invention prior to the date of application for the asserted patent(s);

(b) All documents evidencing the conception, reduction to practice, design,
and development of each claimed invention, which were created on or before the date of
application for the asserted patent(s) or the priority date identified pursuant to paragraph

3(f) of this Order, whichever is earlier;
Case 1:19-cv-01681-CFC-SRF Document17 Filed 12/11/19 Page 4 of 20 PagelD #: 1467

(c) A copy of the file history for each asserted patent;
(d) All documents evidencing ownership of the patent rights by Plaintiffs;
(e) If Plaintiffs identify instrumentalities pursuant to paragraph 3(g) of this
Order, documents sufficient to show the operation of any aspects or elements of such
instrumentalities Plaintiffs rely upon as embodying any asserted claims;
(f) All agreements, including licenses, transferring an interest in any asserted
patent;
(g) All agreements that Plaintiffs contend are comparable to a license that
would result from a hypothetical reasonable royalty negotiation;
(h) All agreements that otherwise may be used to support Plaintiffs’ damages
case;
(i) If Plaintiffs identify instrumentalities pursuant to paragraph 3(g) of this
Order, documents sufficient to show marking of such embodying accused
instrumentalities; and if Plaintiffs want to preserve the right to recover lost profits based
on such products, the sales, revenues, costs, and profits of such embodying accused
instrumentalities; and
(j) All documents comprising or reflecting a F/RAND commitment or
agreement with respect to the asserted patent(s).
Plaintiffs shall separately identify by production number the documents that correspond to each
category set forth in this paragraph. Plaintiffs’ production of a document as required by this
paragraph shall not constitute an admission that such document evidences or is prior art under 35

U.S.C. § 102.
Case 1:19-cv-01681-CFC-SRF Document17 Filed 12/11/19 Page 5 of 20 PagelD #: 1468

5. Invalidity Contentions. No later than February 21, 2020, Defendant shall serve
on Plaintiffs its “Invalidity Contentions” which shall contain the following information:

(a) The identity of each item of prior art that Defendant alleges anticipates
each asserted claim or renders the claim obvious. Each prior art patent shall be identified
by its number, country of origin, and date of issue. Each prior art publication shall be
identified by its title, date of publication, and, where feasible, author and publisher. Each
alleged sale or public use shall be identified by specifying the item offered for sale or
publicly used or known, the date the offer or use took place or the information became
known, and the identity of the person or entity which made the use or which made and
received the offer, or the person or entity which made the information known or to whom
it was made known. For pre-AIA claims, prior art under 35 U.S.C. § 102(f) shall be
identified by providing the name of the person(s) from whom and the circumstances
under which the invention or any part of it was derived. For pre-AIA claims, prior art
under 35 U.S.C. § 102(g) shall be identified by providing the identities of the person(s) or
entities involved in and the circumstances surrounding the making of the invention before
the patent applicant(s);

(b) Whether each item of prior art anticipates each asserted claim or renders it
obvious. If obviousness is alleged, an explanation of why the prior art renders the
asserted claim obvious, including an identification of any combinations of prior art
showing obviousness;

(c) A chart identifying specifically where and how in each alleged item of prior

art each limitation of each asserted claim is found, including for each limitation that
Case 1:19-cv-01681-CFC-SRF Document 17 Filed 12/11/19 Page 6 of 20 PagelD #: 1469

Defendant contends is governed by 35 U.S.C. § 112(f), the identity of the structure(s),
act(s), or material(s) in each item of prior art that performs the claimed function; and

(d) Any grounds of invalidity based on 35 U.S.C. § 101, indefiniteness under
35 U.S.C. § 112(b), or lack of enablement or insufficient written description under 35
U.S.C. § 112(a) of any of the asserted claims.

6. Document Production Accompanying Invalidity Contentions. With the “Invalidity
Contentions,” Defendant shall produce or make available for inspection and copying:

(a) Source code, specifications, schematics, flow charts, artwork, formulas, or
other documentation sufficient to show the operation of any aspects or elements of an
Accused Instrumentality identified by Plaintiffs in their chart produced pursuant to
paragraph 3(c) of this Order;

(b) | Acopy or sample of the prior art identified pursuant to paragraph 5(a) that
does not appear in the file history of the patent(s) at issue. To the extent any such item is
not in English, an English translation of the portion(s) relied upon shall be produced;

(c) All agreements that Defendant contends are comparable to a license that
would result from a hypothetical reasonable royalty negotiation;

(d) Documents sufficient to show the sales, revenue, cost, and profits for
Accused Instrumentalities identified pursuant to paragraph 3(b) of this Order for any
period of alleged infringement; and

(e) All agreements that may be used to support the damages case of
Defendant.

Defendant shall separately identify by production number the documents that correspond to each

category set forth in this paragraph.
Case 1:19-cv-01681-CFC-SRF Document 17 Filed 12/11/19 Page 7 of 20 PagelD #: 1470

7. Amendment to Contentions. Amendment of the Infringement Contentions or the
Invalidity Contentions may be made only by order of the Court upon a timely showing of good
cause. Non-exhaustive examples of circumstances that may, absent undue prejudice to the non-
moving party, support a finding of good cause include (a) recent discovery of material prior art
despite earlier diligent search and (b) recent discovery of nonpublic information about the
Accused Instrumentality which was not discovered, despite diligent efforts, before the service of
the Infringement Contentions. The duty to supplement discovery responses does not excuse the
need to obtain leave of the Court to amend contentions.

8. Joinder of Other Parties and Amendment of Pleadings. All motions to join other
parties, and to amend or supplement the pleadings, shall be filed on or before May 29, 2020.

9. Discovery.

(a) Discovery Cut Off. All fact discovery in this case shall be initiated so that
it will be completed on or before February 22, 2021.

(b) Document Production. Document production shall be completed on or
before October 16, 2020.

(c) Requests for Admission. A maximum of 30 requests for admission are
permitted for each side. The parties shall meet and confer concerning authenticity of
documents without the need for formal requests for admission.

(d) Interrogatories. A maximum of 25 interrogatories, including contention

interrogatories, are permitted for each side.

(e) Depositions.
(i) Limitation on Hours for Deposition Discovery. Each side is limited

to a total of 80 hours of taking testimony by deposition upon oral examination.
Case 1:19-cv-01681-CFC-SRF Document17 Filed 12/11/19 Page 8 of 20 PagelD #: 1471

(ii) Location of Depositions. Any party or representative (officer,
director, or managing agent) of a party filing a civil action in this District Court
must ordinarily be required, upon request, to submit to a deposition at a place
designated within this District. Exceptions to this general rule may be made by
order of the Court or by agreement of the parties. A defendant who becomes a
counterclaimant, cross-claimant, or third-party plaintiff shall be considered as
having filed an action in this Court for the purpose of this provision.

10. Pinpoint Citations. Pinpoint citations are required in all briefing, letters, and
concise statements of facts. The Court will ignore any assertions of controverted facts and
controverted legal principles not supported by a pinpoint citation to, as applicable: the record, an
attachment or exhibit, and/or case law or appropriate legal authority. See United States v. Dunkel,
927 F.2d 955, 956 (“Judges are not like pigs, hunting for truffles buried in briefs.”).

Il. Application to Court for Protective Order. Should counsel find it will be
necessary to apply to the Court for a protective order specifying terms and conditions for the
disclosure of confidential information, counsel should confer and attempt to reach an agreement
on a proposed form of order and submit it to the Court by January 10, 2020.

Any proposed protective order must include the following paragraph:

Other Proceedings. By entering this Order and limiting the
disclosure of information in this case, the Court does not intend to
preclude another court from finding that information may be
relevant and subject to disclosure in another case. Any person or
party subject to this Order who becomes subject to a motion to
disclose another party’s information designated as confidential
pursuant to this Order shall promptly notify that party of the

motion so that the party may have an opportunity to appear and be
heard on whether that information should be disclosed.
Case 1:19-cv-01681-CFC-SRF Document17 Filed 12/11/19 Page 9 of 20 PagelD #: 1472

12. Disputes Relating to Discovery Matters and Protective Orders. Should counsel

find they are unable to resolve a dispute relating to a discovery matter or protective order, the
parties shall contact the Court’s Case Manager to schedule an in-person conference/argument.

(a) Unless otherwise ordered, by no later than 72 hours prior to the
conference/argument, the party seeking relief shall file with the Court a letter, not to
exceed three pages, outlining the issues in dispute and the party’s position on those
issues. The party shall submit as attachments to its letter (1) an averment of counsel that
the parties made a reasonable effort to resolve the dispute and that such effort included
oral communication that involved Delaware counsel for the parties, and (2) a draft order
for the Court’s signature that identifies with specificity the relief sought by the party. The
party shall file concurrently with its letter a motion that in no more than one paragraph
sets forth the relief sought.

(b) By no later than 48 hours prior to the conference/argument, any party
opposing the application for relief may file a letter, not to exceed three pages, outlining
that party’s reasons for its opposition.

(c) Two hard copies of the parties’ letters and attachments must be provided
to the Court within one hour of e-filing the document(s). The hard copies shall comply
with paragraphs 10 and 14 of this Order.

(d) If a motion concerning a discovery matter or protective order is filed
without leave of the Court that does not comport with the procedures set forth in this
paragraph, the motion will be denied without prejudice to the moving party’s right to bring

the dispute to the Court through the procedures set forth in this paragraph.
Case 1:19-cv-01681-CFC-SRF Document17 Filed 12/11/19 Page 10 of 20 PagelD #: 1473

13. Papers Filed Under Seal. When filing papers under seal, counsel shall deliver to
the Clerk an original and two copies of the papers. A redacted version of any sealed document
shall be filed electronically within seven days of the filing of the sealed document.

14. Hard Copies. The parties shall provide to the Court two hard copies of all letters
filed pursuant to paragraph 12 of this Order, all briefs, and any other document filed in support
of any such letters and briefs (i.e., the concise statement of facts filed pursuant to paragraph 19 of
this Order, appendices, exhibits, declarations, affidavits, etc.). This provision also applies to
papers filed under seal. Exhibits and attachments shall be separated by tabs. Each exhibit and
attachment shall have page numbers of some sort such that a particular page of an exhibit or
attachment can be identified by a page number. The parties shall take all practical measures to
avoid filing multiple copies of the same exhibit or attachment. The parties should highlight the
text of exhibits and attachments they wish the Court to read. The parties are encouraged to
include in an exhibit or attachment only the pages of the document in question that (1) identify
the document (e.g., the first page of a deposition transcript or the cover page of a request for
discovery) and (2) are relevant to the issue(s) before the Court.

15. Claim Construction Issue Identification. On or before March 13, 2020, the parties
shall exchange a list of those claim term(s)/phrase(s) that they believe need construction and will
exchange their proposed claim construction of those term(s)/phrase(s) on March 20, 2020. This
document will not be filed with the Court. Subsequent to exchanging that list, the parties will
meet and confer to prepare a Joint Claim Construction Chart to be filed no later than April 1,
2020. The Joint Claim Construction Chart, in Word format, shall be e-mailed simultaneously
with filing to cfc_civil@ded.uscourts.gov. The text for the Joint Claim Construction Chart shall

be 14-point and in Times New Roman or a similar typeface. The parties’ Joint Claim

10
Case 1:19-cv-01681-CFC-SRF Document17 Filed 12/11/19 Page 11 of 20 PagelD #: 1474

Construction Chart should identify for the Court the term(s)/phrase(s) of the claim(s) in issue and
should include each party’s proposed construction of the disputed claim language with citation(s)
only to the intrinsic evidence in support of their respective proposed constructions. A separate
text-searchable PDF of each of the patent(s) in issue shall be submitted with this Joint Claim
Construction Chart. In this joint submission, the parties shall not provide argument. Each party
shall file concurrently with the Joint Claim Construction Chart a “Motion for Claim
Construction” that requests the Court to adopt the claim construction position(s) of that party set
forth in the Joint Claim Construction Chart. The motion shall not contain any argument and shall
simply state that the party “requests that the Court adopt the claim construction position[s] of
[the party] set forth in the Joint Claim Construction Chart (D.I. [ ]).”

16. Claim Construction Briefing. Plaintiffs shall serve, but not file, its opening brief,
not to exceed 5,500 words, on May 1, 2020. Defendant shall serve, but not file, its answering
brief, not to exceed 8,250 words, on May 29, 2020. Plaintiffs shall serve, but not file, their reply
brief, not to exceed 5,500 words, on June 12, 2020. Defendant shall serve, but not file, its sur-
reply brief, not to exceed 2,750 words, on June 26, 2020. The text for each brief shall be 14-
point and in Times New Roman or a similar typeface. Each brief must include a certification by
counsel that the brief complies with the type and number limitations set forth above. The person
who prepares the certification may rely on the word count of the word-processing system used to
prepare the brief.

No later than July 2, 2020, the parties shall file a Joint Claim Construction Brief. The
parties shall copy and paste their untitled briefs into one brief, with their positions on each claim

term in sequential order, in substantially the form below.

11
Case 1:19-cv-01681-CFC-SRF Document17 Filed 12/11/19 Page 12 of 20 PagelD #: 1475

JOINT CLAIM CONSTRUCTION BRIEF
I. Agreed-upon Constructions
I. Disputed Constructions
A. [TERM 1]
Plaintiff's Opening Position
Defendant’s Answering Position

1.

2.

3. Plaintiff's Reply Position

4, Defendant’s Sur-Reply Position

B. [TERM 2]
1. Plaintiff's Opening Position
2. Defendant’s Answering Position
3. Plaintiff's Reply Position
4, Defendant’s Sur-Reply Position

Etc. The parties need not include any general summaries of the law relating to claim
construction. If there are any materials that would be submitted in an appendix, the parties shall
submit them in a Joint Appendix. Citations to intrinsic evidence shall be set forth in the Joint
Claim Construction Brief. Citations to expert declarations and other extrinsic evidence may be
made in the Joint Claim Construction Brief as the parties deem necessary, but the Court will
review such extrinsic evidence only if the Court is unable to construe the disputed claim terms
based on the intrinsic evidence. See Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1584
(Fed. Cir. 1996). Declarations shall not contain legal argument or be used to circumvent the
briefing word limitations imposed by this paragraph. The Joint Claim Construction Brief and
Joint Appendix shall comply with paragraphs 10 and 14 of this Order.

. , , a 46° Sey, 3-
17. Hearing on Claim Construction. Beginning at _&em. on August,

2020, the Court will hear argument on claim construction. Absent prior approval of the Court

(which, if it is sought, must be done by joint letter submission no later than the date on which

12
Case 1:19-cv-01681-CFC-SRF Document 17 Filed 12/11/19 Page 13 of 20 PagelD #: 1476

answering claim construction briefs are due to be served), the parties shall not present testimony
at the argument, and the argument shall not exceed a total of three hours.
18. Disclosure of Expert Testimony.

(a) Expert Reports. For the party with the initial burden of proof on the
subject matter, the initial Federal Rule 26(a)(2) disclosure of expert testimony is due on
or before March 26, 2021. The supplemental disclosure to contradict or rebut evidence
on the same matter identified by another party is due on or before April 23, 2021. Reply
expert reports from the party with the initial burden of proof are due on or before May
14, 2021. No other expert reports will be permitted without either the consent of all
parties or leave of the Court. Along with the submissions of the expert reports, the parties
shall provide the dates and times of their experts’ availability for deposition. Depositions
of experts shall be completed on or before June 11, 2021.

(b) Objections to Expert Testimony. To the extent any objection to expert
testimony is made pursuant to the principles announced in Daubert v. Merrell Dow
Pharmaceuticals, Inc., 509 U.S. 579 (1993), as incorporated in Federal Rule of Evidence
702, it shall be made by motion no later than the deadline for dispositive motions set
forth herein, unless otherwise ordered by the Court.

19. Case Dispositive Motions.

(a) Noearly motions without leave. All case dispositive motions, an opening
brief, and affidavits, if any, in support of the motion shall be served and filed on or before
July 23, 2021. No case dispositive motion under Rule 56 may be filed more than ten days

before the above date without leave of the Court.

13
Case 1:19-cv-01681-CFC-SRF Document17 Filed 12/11/19 Page 14 of 20 PagelD #: 1477

(b) Motions to be Filed Separately. A party shall not combine multiple
motions seeking separate and distinct relief into a single motion.

(c) Word limits combined with Daubert motion word limits. Each party is
permitted to file as many case dispositive motions as desired; provided, however, that
each SIDE will be limited to a combined total of 10,000 words for all opening briefs, a
combined total of 10,000 words for all answering briefs, and a combined total of 5,000
words for all reply briefs regardless of the number of case dispositive motions that are
filed. In the event that a party files, in addition to a case dispositive motion, a Daubert
motion to exclude or preclude all or any portion of an expert’s testimony, the total
amount of words permitted for all case dispositive and Daubert motions shall be
increased for each SIDE to 12,500 words for all opening briefs, 12,500 words for all
answering briefs, and 6,250 words for all reply briefs. The text for each brief shall be 14-
point and in Times New Roman or a similar typeface. Each brief must include a
certification by counsel that the brief complies with the type and number limitations set
forth above. The person who prepares the certification may rely on the word count of the
word-processing system used to prepare the brief.

(d) Concise Statement of Facts Requirement. Any motion for summary
judgment shall be accompanied by a separate concise statement detailing each material
fact as to which the moving party contends that there are no genuine issues to be tried
that are essential for the Court’s determination of the summary judgment motion (not the

entire case)'. Any party who opposes the motion shall file and serve with its opposing

 

' A party does not satisfy the requirements of this paragraph by stating that an accused

instrumentality infringes an asserted claim or asserted claim limitation. The party must detail

14
Case 1:19-cv-01681-CFC-SRF Document 17 Filed 12/11/19 Page 15 of 20 PagelD #: 1478

papers a separate document containing a single concise statement that admits or disputes
the facts set forth in the moving party’s concise statement, as well as sets forth all
material facts as to which it is contended there exists a genuine issue necessary to be
litigated.

(e) Focus of the Concise Statement. When preparing the separate concise
statement, a party shall reference only the material facts that are absolutely necessary for
the Court to determine the limited issues presented in the motion for summary judgment
(and no others), and each reference shall contain a citation to a particular affidavit,
deposition, or other document that supports the party’s interpretation of the material fact.
Documents referenced in the concise statement may, but need not, be filed in their entirety
if a party concludes that the full context would be helpful to the Court (e.g., a deposition
miniscript with an index stating what pages may contain key words may often be useful).
The concise statement shall particularly identify the page and portion of the page of the
document referenced. The document referred to shall have relevant portions highlighted or
otherwise emphasized. The parties may extract and highlight the relevant portions of each
referenced document, but they shall ensure that enough of a document is attached to put
the matter in context. Ifa party determines that an entire deposition transcript should be
submitted, the party should consider whether a miniscript would be preferable to a full-
size transcript. If an entire miniscript is submitted, the index of terms appearing in the

transcript must be included, if it exists. When multiple pages from a single document are

 

each material fact in its concise statement of facts. The concise statements of facts play an
important gatekeeping role in the Court’s consideration of summary judgment motions.

15
Case 1:19-cv-01681-CFC-SRF Document17 Filed 12/11/19 Page 16 of 20 PagelD #: 1479

submitted, the pages shall be grouped in a single exhibit. Concise statements of fact shall
comply with paragraphs 10 and 14 of this Order.

(f) Word Limits for Concise Statement. The concise statement in support of
or in opposition to a motion for summary judgment shall be no longer than 1,750 words.
The text for each statement shall be 14-point and in Times New Roman or a similar
typeface. Each statement must include a certification by counsel that the statement
complies with the type and number limitations set forth above. The person who prepares
the certification may rely on the word count of the word-processing system used to
prepare the statement.

(g) Affidavits and declarations. Affidavits or declarations setting forth facts
and/or authenticating exhibits, as well as exhibits themselves, shall be attached only to
the concise statement (i.e., not briefs).

(h) Scope of Judicial Review. When resolving motions for summary
judgment, the Court shall have no independent duty to search and consider any part of the
record not otherwise referenced in the separate concise statements of the parties. Further,
the Court shall have no independent duty to review exhibits in their entirety, but rather
will review only those portions of the exhibits specifically identified in the concise
statements. Material facts set forth in the moving party’s concise statement will be
deemed admitted unless controverted by a separate concise statement of the opposing
party.

20. Applications by Motion. Except as otherwise specified herein, any application to
the Court shall be by written motion. Any non-dispositive motion should contain the statement

required by Local Rule 7.1.1.

16
Case 1:19-cv-01681-CFC-SRF Document17 Filed 12/11/19 Page 17 of 20 PagelD #: 1480

Novewber (S
21. Pretrial Conference. On Qeteber—“°2021, the Court will hold a Rule 16(e) final

pretrial conference in court with counsel beginning at f° omn. The parties shall file a joint
proposed final pretrial order in compliance with Local Rule 16.3(c) no later than 5:00 p.m. on the
third business day before the date of the final pretrial conference. Unless otherwise ordered by
the Court, the parties shall comply with the timeframes set forth in Local Rule 16.3(d) for the
preparation of the proposed joint final pretrial order. The joint pretrial order shall comply with
paragraphs 10 and 14 of this Order.

22. Motions in Limine. Motions in limine shall not be separately filed. All in limine
requests and responses thereto shall be set forth in the proposed pretrial order. Each party shall
be limited to three in limine requests, unless otherwise permitted by the Court. Each in limine
request and any response shall contain the authorities relied upon; each in limine request may be
supported by a maximum of three pages of argument and may be opposed by a maximum of
three pages of argument, and the party making the in limine request may add a maximum of one
additional page in reply in support of its request. If more than one party is supporting or
opposing an in limine request, such support or opposition shall be combined in a single three-
page submission (and, if the moving party, a single one-page reply). No separate briefing shall be
submitted on in limine requests, unless otherwise permitted by the Court. Motions in limine shall
comply with paragraphs 10 and 14 of this Order.

23. Compendium of Cases. A party may submit with any briefing two courtesy copies
of a compendium of the selected authorities on which the party would like the Court to focus.
The parties should not include in the compendium authorities for general principles or
uncontested points of law (e.g., the standards for summary judgment or claim construction). An

authority that is cited only once by a party generally should not be included in the compendium.

17
Case 1:19-cv-01681-CFC-SRF Document17 Filed 12/11/19 Page 18 of 20 PagelD #: 1481

An authority already provided to the Court by another party should not be included in the
compendium. Compendiums of cases shall not be filed electronically with the Court, but a notice
of service of a compendium of cases shall be filed electronically with the Court. Compendiums
shall comply with paragraph 14 of this Order.

24. Jury Instructions, Voir Dire and Special Verdict Forms. Where a case is to be
tried to a jury, pursuant to Local Rules 47.1(a)(2) and 51.1, the parties should file (i) proposed

voir dire, (ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict

Octo do, Zoe!
forms no later than 5:00-p-m.onthethicd-busiress tay HeTore tie tate OF tetra pre tay

canferenee. The parties shall submit simultaneously with filing each of the foregoing four
documents in Word format to cfc_civil@ded.uscourts.gov.
5

25. Trial. This matter is scheduled for af-day jury trial beginning at 9:30 a.m. on
November B00, with the subsequent trial days beginning at 9:00 a.m. Until the case is
submitted to the jury for deliberations, the jury will be excused each day at 4:30 pam, The trial
will be timed, as counsel will be allocated a total number of hours in which to present their
respective cases.

26. ADR Process. This matter is referred to a magistrate judge to explore the

possibility of alternative dispute resolution.

CL. F

The Honorable Colm F. Congffily
United States District Court Judge

18
Exhibit A to Scheduling Order

Case 1:19-cv-01681-CFC-SRF Document 17 Filed 12/11/19 Page 19 of 20 PagelD #: 1482

 

Event

Date

 

Parties to Serve Initial Disclosures - FRCP 26(a)(1) and
Default Standard for Discovery, Paragraph 3

January 6, 2020

 

Parties to File Application for Protective Order

January 10, 2020

 

Plaintiffs to Serve Disclosure of Asserted Claims and
Infringement Contentions and Make Initial Required
Document Production

January 17, 2020

 

Defendant to Serve Invalidity Contentions and Make Initial
Required Document Production

February 21, 2020

 

Parties to Exchange List of Terms to Construe

March 13, 2020

 

Parties to Exchange Proposed Constructions

March 20, 2020

 

 

 

 

Parties to Meet and Confer and File Joint Claim Chart April 1, 2020
Plaintiffs to Serve Opening Claim Construction Brief May 1, 2020

Defendant to Serve Answering Claim Construction Brief May 29, 2020
Joinder and Amendment of Pleadings Deadline May 29, 2020

 

Plaintiffs to Serve Reply Claim Construction Brief

June 12, 2020

 

Defendant to Serve Sur-Reply Claim Construction Brief

June 26, 2020

 

Parties to File Joint Claim Construction Brief

July 2, 2020

 

Claim Construction Hearing

jf
eIRIEX)

 

Parties to Complete Document Production

October 16, 2020

 

Fact Discovery Cutoff

February 22, 2021

 

Parties to Serve Opening Expert Reports

March 26, 2021

 

Parties to Serve Rebuttal Expert Reports

April 23, 2021

 

Parties to Serve Reply Expert Reports

May 14, 2021

 

 

Deadline for Expert Depositions to be Completed

 

June 11, 2021

 

 
Case 1:19-cv-01681-CFC-SRF Document17 Filed 12/11/19 Page 20 of 20 PagelD #: 1483

 

Event Date

 

Parties to File Opening Briefs for Dispositive Motions and July 23, 2021
Daubert Motions

 

 

 

 

 

 

Aavestee 10
Pretrial Conference Deteber——, 2021
Trial Start Date | November 48, 2021
proposed PTo 4 Octobe ¢ 2.4 2
chons

papsad Tory Taste
